UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4593
ANTONIO MARTINEZ-CRUZ,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-01-72)

                      Submitted: January 17, 2002

                      Decided: January 30, 2002

         Before WILKINS and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Benjamin H. White, Jr., United States Attorney, Arnold L.
Husser, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                  UNITED STATES v. MARTINEZ-CRUZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:
   Antonio Martinez-Cruz appeals his conviction and sentence for
illegal reentry after deportation for an aggravated felony in violation
of 8 U.S.C.A. §§ 1326(a) and (b)(2) (West 1999). Counsel has filed
a brief in accordance with Anders v. California, 386 U.S. 738 (1967).
Counsel states there are no meritorious issues for appeal, but contends
on Martinez-Cruz’s behalf that the district court abused its discretion
in sentencing him to forty-eight months of imprisonment, which was
within the guideline range of forty-six to fifty-seven months.
Although notified of his right to do so, Martinez-Cruz has not filed
a pro se supplemental brief.
   As Martinez-Cruz presents no challenge to the calculation of the
guideline range but merely contends his sentence was too high within
the correct range, we find he is not entitled to appellate review of his
claim. See United States v. Jones, 18 F.3d 1145, 1150-51 (4th Cir.
1994); United States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990). In
addition, we have examined the entire record in this case in accor-
dance with the requirements of Anders and find no meritorious issues
for appeal. We therefore affirm Martinez-Cruz’s conviction and sen-
tence.
   We deny counsel’s motion to withdraw at this time. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If
requested by the client to do so, counsel should prepare a timely peti-
tion for writ of certiorari, unless counsel believes that such a petition
would be frivolous. In that case, counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.
                                                             AFFIRMED